Title: From Thomas Jefferson to Schweighauser & Dobrée, 9 August 1787
From: Jefferson, Thomas
To: Schweighauser & Dobrée



Gentlemen
Paris Aug. 9. 1787.

The departure of a packet boat for America, which gives me always a great deal of previous writing, has prevented my sooner  acknoleging the receipt of your favor of July 19. inclosing the opinion of a lawyer on the questions existing between the United states and yourselves. Mr. Barclay’s settlement of your account having been made on view of copies of your vouchers only, I mentioned to you that these copies should be put into the hands of Mr. Burrell Cairnes to be verified by the originals. He writes me that some progress is made in this, but that some originals are not yet on the spot in readiness for examination. The moment that he shall certify to me that all the copies exhibited to Mr. Barclay correspond with their originals, it will leave us nothing but the legal questions to settle, which, so far as shall depend on me shall meet with no delay. I should be glad to know from you at what prices you think the muskets, and sabres could be sold each, because I would write to America to know whether they could chuse they should be sold at these prices or sent to America. I will also be obliged to you to deliver one of them to Mr. Cairnes to be sent to the war-office in America to enable them to decide whether they will suit them. I have the honor to be Gentlemen your most obedient & most humble servant,

Th: Jefferson

